ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending the disbarment of GEORGE J. WHITEHAIR of MARLTON for the knowing misappropriation of client funds, misrepresentations to clients, and failure to keep the books and records required by Rule 1:21-6, in violation of RPC 1.15 and 8.4(c), and the Court having heard argument in the matter, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and GEORGE J. WHITEHAIR is disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that GEORGE J. WHITEHAIR be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GEORGE J. WHITE-HAIR, pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who .is directed to deposit the funds in the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that GEORGE J. WHITEHAIR comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*435ORDERED that GEORGE J. WHITEHAIR reimburse the Disciplinary Oversight Committee for appropriate administrative costs.